Certiorari, 358 U. S. 813
to the .United' States Court of Appeals for the Second Circuit. Argued February 24-25, 1959.
It is ordered that this case be set for reargument on October 12, 1959, at the head of the calendar for that date.’ Upon reargument counsel are requested to discuss in their further briefs and oral arguments, in addition to other issues, the following questions:
1. Whether under the laws and Constitution of the United States (a) the administrative warrant of the New York Acting District Director of the Immigration and Naturalization Service was validly issued, (b) such administrative warrant constituted a valid ■ basis. for arresting petitioner or taking him into custody, and (c) such warrant furnished a valid basis for the searches and seizures affecting his person, luggage, and the room occupied by him at the Hotel Latham.
2. Whether,. independently of such administrative warrant, petitioner’s arrest, and the searches, and seizures affecting his person, luggage, and the room occupied by him at the Hotel Latham, were valid under the laws and Constitution of the United States.
. 3. Whether on the record before us the issues involved in Questions “1 (a),” “1 (b),” and “2” are properly before the Court.